              Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 1 of 11



 1   Theodore H. Frank (SBN 196332)
     HAMILTON LINCOLN LAW INSTITUTE
 2   CENTER FOR CLASS ACTION FAIRNESS
     1629 K Street NW, Suite 300
 3
     Washington, DC 20006
 4   Voice: 202-331-2263
     Email: ted.frank@hlli.org
 5
     Attorneys for Objector Benjamin Faber
 6
                                             UNITED STATES DISTRICT COURT
 7
                                       NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     DANA GOLD, et al.,                                     Case No. 14-cv-05373-RS
10

11                           Plaintiffs,

12            v.                                            Judge:       Hon. Richard Seeborg
                                                            Courtroom:   3, 17th Floor
13                                                          Date:        September 24, 2020
     LUMBER LIQUIDATORS, INC.,
                                                            Time:        1:30 P.M.
14
                            Defendant.
15

16   BENJAMIN FABER,

17                          Objector.

18

19
                                     DECLARATION OF THEODORE H. FRANK
20

21

22

23

24

25

26

27

28


     DECLARATION OF JOHN
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 2 of 11



 1
     I, Theodore H. Frank, declare as follows:
 2
             1.      I have personal knowledge of the facts set forth herein and, if called as a witness,
 3
     could and would testify competently thereto.
 4

 5           2.      My full name is Theodore Harold Frank. My business address is Hamilton Lincoln

 6   Law Institute, 1629 K St. NW, Suite 300, Washington, DC 20006. My telephone number is (703)

 7   203-3848. My email address is ted.frank@hlli.org.

 8           3.      I am Director of Litigation at the non-profit Hamilton Lincoln Law Institute
 9   (“HLLI”), and a Senior Attorney with its Center for Class Action Fairness (“CCAF”). I represent
10   Benjamin Faber in objecting to the proposed settlement and fee request.
11
             4.      I plan to appear at the fairness hearing on September 24, 2020 at 1:30 p.m.
12
                                       Center for Class Action Fairness
13
             5.      I founded the non-profit Center for Class Action Fairness (“CCAF”), a 501(c)(3)
14
     non-profit public-interest law firm based out of Washington, DC, in 2009. In 2015, CCAF merged
15
     into the non-profit Competitive Enterprise Institute (“CEI”) and became a division within their law
16
     and litigation unit. In January 2019, CCAF became part of the Hamilton Lincoln Law Institute
17

18   (“HLLI”), a new non-profit public-interest law firm founded in 2018.

19           6.      CCAF’s mission is to litigate on behalf of class members against unfair class action

20   procedures and settlements. See, e.g., Pearson v. NBTY, Inc., 772 F.3d 778, 787 (7th Cir. 2014) (praising

21   CCAF’s work); In re Dry Max Pampers Litig., 724 F.3d 713, 716-17 (6th Cir. 2013) (describing CCAF’s
22   client’s objections as “numerous, detailed and substantive”) (reversing settlement approval and
23   certification); Richardson v. L’Oreal USA, Inc., 991 F. Supp. 2d 181, 205 (D.D.C. 2013) (describing
24
     CCAF’s client’s objection as “comprehensive and sophisticated”) (rejecting settlement approval and
25
     certification). The Center has received national acclaim for its work. See, e.g., Adam Liptak, When
26
     Lawyers Cut Their Clients Out of the Deal, N.Y. TIMES, Aug. 13, 2013 (“the leading critic of abusive
27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                             2
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 3 of 11



 1
     class action settlements”); Roger Parloff, Should Plaintiffs Lawyers Get 94% of a Class Action Settlement?,
 2
     FORTUNE, Dec. 15, 2015 (“the nation’s most relentless warrior against class-action fee abuse”); The
 3
     Editorial Board, The Anthem Class-Action Con, WALL ST. J., Feb. 11, 2018 (opining “[t]he U.S. could
 4

 5   use more Ted Franks” while covering CCAF’s role in exposing “legal looting” in the Anthem data

 6   breach MDL).

 7           7.      The Center has been successful, winning reversal or remand in over a dozen federal

 8   appeals decided to date. E.g., Frank v. Gaos, 139 S. Ct. 1041 (2019); In re Lithium Ion Batteries Antitrust
 9   Litig., 777 Fed. Appx. 221 (9th Cir. 2019) (unpublished); In re Google Inc. Cookie Placement Consumer
10   Privacy Litig., 934 F.3d 316 (3d Cir. 2019); In re EasySaver Rewards Litig., 906 F.3d 747 (9th Cir. 2018);
11
     In re Subway Footlong Mktg. Litig., 869 F.3d 551 (7th Cir. 2017); In re Target Corp. Customer Data Sec.
12
     Breach Litig., 847 F.3d 608 (8th Cir. 2017); In re Walgreen Co. Stockholder Litig., 832 F.3d 718 (7th Cir.
13
     2016); In re EasySaver Rewards Litig., 599 Fed. Appx. 274 (9th Cir. 2015) (unpublished); In re
14
     BankAmerica Corp. Secs. Litig., 775 F.3d 1060 (8th Cir. 2015); Pearson v. NBTY, Inc., 772 F.3d 778 (7th
15
     Cir. 2014); Redman v. RadioShack Corp., 768 F.3d 622 (7th Cir. 2014); In re MagSafe Apple Power Adapter
16
     Litig., 571 Fed. Appx. 560 (9th Cir. 2014) (unpublished); In re Dry Max Pampers Litig., 724 F.3d 713
17

18   (6th Cir. 2013); In re HP Inkjet Printer Litigation, 716 F.3d 1173 (9th Cir. 2013); In re Baby Products

19   Antitrust Litigation, 708 F.3d 163 (3d Cir. 2013); Dewey v. Volkswagen, 681 F.3d 170 (3d Cir. 2012);

20   Robert F. Booth Trust v. Crowley, 687 F.3d 314 (7th Cir. 2012); Nachshin v. AOL, LLC, 663 F.3d 1034

21   (9th Cir. 2011); In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011). While, like most
22   experienced litigators, we have not won every appeal we have litigated, CCAF has won the majority
23   of them.
24
             8.      CCAF has won more than $200 million dollars for class members by driving the
25
     settling parties to reach an improved bargain or by reducing outsized fee awards. Andrea Estes,
26
     Critics hit law firms’ bills after class-action lawsuits, BOSTON GLOBE (Dec. 17, 2016) (more than $100
27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                              3
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 4 of 11



 1
     million at time). See also, e.g., McDonough v. Toys “R” Us, 80 F. Supp. 3d 626, 661 (E.D. Pa. 2015)
 2
     (“CCAF’s time was judiciously spent to increase the value of the settlement to class members”)
 3
     (internal quotation omitted); In re Citigroup Inc. Secs. Litig., 965 F. Supp. 2d 369 (S.D.N.Y. 2013)
 4

 5   (reducing fees, and thus increasing class recovery, by more than $26 million to account for a

 6   “significantly overstated lodestar”); In re Apple Inc. Sec. Litig., No. 5:06-cv-05208-JF, 2011 U.S. Dist.

 7   LEXIS 52685 (N.D. Cal. May 17, 2011) (parties nullify objection by eliminating cy pres and

 8   augmenting class fund by $2.5 million).
 9                                          Sanctions or Discipline
10           9.      The Preliminary Approval Order (Dkt. 287) approved the long form notice (Dkt.
11
     285), which requires objections to include a “list of prior representations by your counsel and all
12
     sanctions or discipline ordered by any court, bar association or governmental agency against your
13
     counsel.” Dkt. 285 at 7. I have interpreted this request to ask whether I have previously represented
14
     the objector Benjamin Faber, which I have not.
15
             10.     Regarding sanctions, I have never received formal sanctions or discipline from any
16
     court, bar association or governmental agency. It is unclear whether “sanctions” includes appeal
17

18   bonds issued pursuant to Fed. R. App. Proc. 7. To the extent it includes Rule 7 appeal bonds, on

19   five occasions district courts have issued punitive appeal bonds against my clients on the grounds

20   that their appeals would have little or no chance of success. In four of those cases, I prevailed on the

21   merits on appeal: In re Target Data Breach Litig., 847 F.3d 608 (8th Cir. 2017); In re EasySaver Rewards
22   Program Litig., 599 F. App’x 274 (9th Cir. 2015); In re MagSafe Apple Power Adapter Litig., 571 F. App’x
23   560 (9th Cir. 2014); Dewey v. Volkswagen AG, 681 F.3d 170 (3d Cir. 2012). The fifth case in which an
24
     appeal bond was required remains pending on appeal. See Huang v. Spector, No. 20-10249 (11th Cir.).
25

26

27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                            4
              Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 5 of 11



 1
                                      Preempting Ad Hominem Attacks
 2
             11.      In my experience, and as this court has previously seen, class counsel often responds
 3
     to CCAF objections by making a variety of spurious ad hominem attacks. The vast majority of district
 4

 5   court judges do not fall for such transparent and abusive tactics. My client’s objections are not less

 6   valid because a court has criticized me in the past. In an effort to anticipate such attacks and to

 7   avoid collateral litigation over a right to file a reply, I discuss and refute the most common ones

 8   below. If the Court is inclined to disregard these irrelevant ad hominem attacks, it can avoid these
 9   collateral disputes entirely.
10           12.      Class counsel often try to tar CCAF as “professional objectors,” and then cite court
11
     opinions criticizing for-profit attorneys who threaten to disrupt a settlement unless plaintiffs’
12
     attorneys buy them off with a share of attorneys’ fees. But this is not the non-profit CCAF’s modus
13
     operandi, so the court opinions class counsel rely upon to tar CCAF are inapposite. See Edward
14
     Brunet, Class Action Objectors: Extortionist Free Riders or Fairness Guarantors, 2003 U. CHI. LEGAL F. 403,
15
     437 n. 150 (2003) (public interest groups are not professional objectors); Paul Karlsgodt & Raj
16
     Chohan, Class Action Settlement Objectors: Minor Nuisance or Serious Threat to Approval, BNA: CLASS
17

18   ACTION LITIG. REPORT (Aug. 12, 2011) (distinguishing CCAF from professional objectors). CCAF

19   refuses to engage in quid pro quo settlements, and has never withdrawn an objection in exchange for

20   payment. Instead, it is funded entirely through charitable donations and court-awarded attorneys’

21   fees. For-profit “professional objectors” have an incentive to file objections regardless of the merits
22   of the settlement or the objection. In contrast, a public-interest objector such as CCAF has to triage
23   dozens of requests for pro bono representation and dozens of unfair class action settlements, loses
24
     money on every losing objection (and most winning objections) brought, can only raise charitable
25
     donations necessary to remain afloat by demonstrating success, and has no interest in wasting
26

27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                             5
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 6 of 11



 1
     limited resources and time on a “baseless objection.” CCAF objects to only a small fraction of the
 2
     number of unfair class action settlements and fee requests it sees.
 3
             13.     While one district court called me a “professional objector” in a broader sense, that
 4

 5   court stated that it was not meant pejoratively, and awarded CCAF fees for a successful objection

 6   and appeal that improved the settlement for the class. Dewey v. Volkswagen, 909 F. Supp. 2d 373, 396

 7   n.24 (D.N.J. 2012). Similarly, the Seventh Circuit in In re Subway Footlong Mktg. Litig., 869 F.3d 551

 8   (7th Cir. 2017) referred to me non-pejoratively as a “professional objector” in an opinion agreeing
 9   with my objection and reversing a settlement approval and class certification.
10           14.     Indeed, CCAF feels strongly enough about the problem of bad-faith objectors
11
     profiting at the expense of the class through extortionate means that it has initiated litigation to
12
     require such objectors to disgorge their ill-gotten gains to the class. See, e.g., Pearson v. Target Corp.,
13
     893 F.3d 980 (7th Cir. 2018); see generally Jacob Gershman, Lawsuits Allege Objector Blackmail in Class
14
     Action Litigation, WALL ST. J., Dec. 7, 2016.
15
             15.     Before I joined CEI, I had a private practice unrelated to my CCAF work. One of
16
     my former clients, Christopher Bandas, is a professional objector who has settled objections and
17

18   withdrawn appeals for cash payments. I withdrew from representation of Mr. Bandas in 2015 when

19   he undertook steps that interfered with my non-profit work. Thereafter, Mr. Bandas was criticized

20   by the Southern District of New York after I ceased to represent him, and class counsel in other

21   cases sometimes cite that language and attempts to attribute it to me. See Garber v. Office of the Comm’r
22   of Baseball, 2017 WL 752183, 2017 U.S. Dist. LEXIS 27394, at *35 n.9 (S.D.N.Y. Feb. 27, 2017).
23   Class counsel in multiple cases, using boilerplate language, has tried to make it seem like my paid
24
     representation of Mr. Bandas was somehow scandalous, using language like “forced to disclose” and
25
     “secret.” The insinuations are false: my representation of Mr. Bandas was not secret, as I filed
26
     declarations in my name on his behalf in multiple cases, noting under oath that I was being paid to
27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                             6
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 7 of 11



 1
     perform legal work for him; I filed notices of appearances in cases where he had previously
 2
     appeared; and my declaration in the Capital One case ending the relationship was filed voluntarily at
 3
     great personal expense to myself, as I had been offered and refused to take a substantial sum of
 4

 5   money to accede to a Lieff Cabraser fee award of over $3400/hour. I only worked for Mr. Bandas in

 6   cases where I believed there was a meritorious objection to be made, had no role in any negotiations

 7   he made to settle appeals, and my pay was flat-rate or by the hour and not tied to his ability to

 8   extract settlements. I argued two appeals for Mr. Bandas, and won both of them. There is nothing
 9   scandalous about that, unless one believes it is scandalous for an attorney to be paid to perform
10   successful high-quality legal services for a client. CCAF has never had an attorney-client relationship
11
     with Mr. Bandas, and Mr. Bandas never paid CCAF, other than for his share of printing expenses
12
     when he was an independent co-appellant representing clients unrelated to CCAF.
13
             16.     Firms whose fees we have objected to have previously cited to City of Livonia
14
     Employees’ Ret. Sys. v. Wyeth, No. 07 Civ 10329 (RJS), 2013 WL 4399015 (S.D.N.Y. Aug. 7, 2013), in
15
     efforts to tar CCAF. While the Wyeth court did criticize our client’s objection (after mischaracterizing
16
     the nature of that objection), it ultimately agreed with our client that class counsel’s fee request was
17

18   too high, and reduced it by several million dollars to the benefit of shareholder class members.

19           17.     Class counsel frequently cite a 2010 case, Lonardo v. Travelers Indemnity Co., 706 F.

20   Supp. 2d 766, 804 (N.D. Ohio 2010), where the district court criticized a policy-based argument by

21   CCAF as supposedly “short on law”; however, CCAF ultimately was successful in this Circuit on
22   that same argument. See In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935 (9th Cir. 2011) (agreeing
23   that reversionary clauses are a problematic sign of self-dealing); see also Pearson v. NBTY, Inc., 772
24
     F.3d 778 (7th Cir. 2014) (same). Moreover, the court in Lonardo stated its belief that “Mr. Frank’s
25
     goals are policy-oriented as opposed to economic and self-serving” and even awarded CCAF about
26

27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                             7
               Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 8 of 11



 1
     $40,000 in attorneys’ fees for increasing the class benefit by $2 million. Lonardo, 706 F. Supp. 2d at
 2
     813-17.
 3
               18.   In another case, class counsel cited a January 2020 opinion from the Equifax Data
 4

 5   Breach Litigation MDL in the Northern District of Georgia accusing me in a conclusory sentence of

 6   making “false and misleading” statements about a settlement in rejecting my objections. I had no

 7   notice that the court was considering making that finding, and no opportunity to respond to the

 8   accusations. I have no idea what the district court thinks I said in either my papers or publicly that is
 9   false or misleading, because the district court identifies no such false or misleading statements. The
10   court appears to have conflated me with attorneys who use the objection process to engage in
11
     extortion. We plan to appeal the settlement approval in that case, and I personally have argued and
12
     won similar appeals on the same Rule 23(a)(4) objection we made in Equifax, including in the Ninth
13
     Circuit. In re Lithium Ion Batteries Antitrust Litig., 777 Fed. Appx. 221 (9th Cir. 2019). Everything we
14
     filed and that I have said publicly about the Equifax case and about this case is true and correct, and
15
     I expect to be vindicated on appeal in Equifax.
16
               19.   CCAF has no interest in pursuing “baseless objections,” because every objection we
17

18   bring on behalf of a class member has the opportunity cost of not having time to pursue a

19   meritorious objection in another case. We are confronted with many more opportunities to object

20   (or appeal erroneous settlement approvals) than we have resources to use, and make painful

21   decisions several times a year picking and choosing which cases to pursue, and even which issues to
22   pursue within the case. CCAF turns down the majority of requests for representation, and invariably
23   turns down the opportunity to represent class members wishing to object to settlements or fees
24
     when CCAF believes the underlying settlement or fee request is relatively fair.
25
               20.   While I am often accused of being an “ideological objector,” the ideology of CCAF’s
26
     objections is merely the correct application of Rule 23 to ensure the fair treatment of class members.
27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                            8
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 9 of 11



 1
     Likewise, I have often seen class counsel assert that I oppose all class actions and am seeking to end
 2
     them, not improve them. The accusation—aside from being utterly irrelevant to the legal merits of
 3
     any particular objection—has no basis in reality. I have been writing and speaking about class
 4

 5   actions publicly for nearly a decade, including in testimony before state and federal legislative

 6   subcommittees, and I have never asked for an end to the class action device, just proposed reforms

 7   for ending the abuse of class actions and class-action settlements. That I oppose class action abuse

 8   no more means that I oppose class actions than someone who opposes food poisoning opposes
 9   food. As a child, I admired Ralph Nader and consumer reporter Marvin Zindler (whose autographed
10   photo was one of my prized childhood possessions), and read every issue of Consumer Reports
11
     from cover to cover. I have focused my practice on conflicts of interest in class actions because,
12
     among other reasons, I saw a need to protect consumers that no one else was filling, and as a way to
13
     fulfill my childhood dream of being a consumer advocate. I have frequently confirmed my support
14
     for the principles behind class actions in declarations under oath, interviews, essays, and public
15
     speeches, including a January 2014 presentation in New York that was broadcast nationally on C-
16
     SPAN and in my Supreme Court briefing in Frank v. Gaos. On multiple occasions, successful
17

18   objections brought by CCAF have resulted in new class-action settlements where the defendants pay

19   substantially more money to the plaintiff class without CCAF objecting to the revised settlement.

20   And I was the putative class representative in a federal class action, represented by a prominent

21   plaintiffs’ firm. Frank v. BMOCorp., Inc., No. 4:17-cv-870 (E.D. Mo.).
22          21.     On October 1, 2015, after consultation with its board of directors and its donors,
23   CCAF merged with the much larger Competitive Enterprise Institute (“CEI”). Prior to its merger
24
     with CEI, CCAF never took or solicited money from corporate donors other than court-awarded
25
     attorneys’ fees. CEI, which is much larger than CCAF, does take a percentage of its donations from
26
     corporate donors. As part of the merger agreement, I negotiated a commitment that CEI would not
27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                           9
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 10 of 11



 1
     permit donors to interfere with CCAF’s case selection or case management. In the event of a breach
 2
     of this commitment, I was permitted to treat the breach as a constructive discharge entitling me to
 3
     substantial severance pay. CCAF attorneys made several filings in several cases opposed by CEI
 4

 5   donors.

 6             22.   CEI was willing to merge with CCAF because it supported CCAF’s pro-consumer

 7   mission and success in challenging abusive class-action settlements and fee requests. But it is a large

 8   organization affiliated with dozens of scholars who take a variety of controversial positions. Neither
 9   I nor CCAF’s clients agree with all of those positions, and they should not be ascribed to me, my
10   clients, or this objection, any more than my support for a Pigouvian carbon tax should be ascribed
11
     to CEI scholars who have publicly opposed that position.
12
               23.   CCAF has since left CEI, and is now part of the Hamilton Lincoln Law Institute,
13
     which receives no corporate funding. We did not consult any of our donors about our objection in
14
     this case.
15
               24.   Some class counsels have accused us of improper motivation because CCAF has on
16
     occasion sought attorneys’ fees. While CCAF is funded entirely through charitable donations and
17

18   court-awarded attorneys’ fees, the possibility of a fee award never factors into CCAF’s decision to

19   accept a representation or object to an unfair class-action settlement or fee request.

20             25.   CCAF’s history in requesting attorneys’ fees reflects this approach. Despite having

21   made dozens of successful objections and having won over $200 million on behalf of class
22   members, CCAF has not requested attorneys’ fees in the majority of its cases or even in the majority
23   of its appellate victories. CCAF regularly passes up the opportunity to seek fees to which it is legally
24
     entitled. In Classmates, for example, CCAF withdrew its fee request and instead asked the district
25
     court to award money to the class; the court subsequently found that an award of $100,000 “if
26
     anything” “would have undercompensated CCAF.” In re Classmates.com Consol. Litig., No. 09-cv-0045-
27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                            10
             Case 3:14-cv-05373-RS Document 309-2 Filed 05/21/20 Page 11 of 11



 1
     RAJ, 2012 WL 3854501, at *11 (W.D. Wash. June 15, 2012). In other cases, CCAF has asked the
 2
     court for a fraction of the fees to which it would be legally entitled based on the benefit CCAF
 3
     achieved for the class and asked for any fee award over that fractional amount be returned to the
 4

 5   class settlement fund. In Petrobras, despite winning tens of millions of dollars for the class, we

 6   requested less than $200,000 in fees. See In re Petrobras Secs. Litig., 786 Fed. Appx. 274 (2d Cir. 2019).

 7
             I declare under penalty of perjury under the laws of the United States that the foregoing is
 8
     true and correct.
 9
             Executed on May 21, 2020, in Houston, Texas.
10

11                                            /s/ Theodore H. Frank
                                              Theodore H. Frank
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Declaration of Theodore H. Frank
     Case No. 14-cv-05373-RS                             11
